DETAILED ACTION
This is in response to amendment filed on February 8, 2022. Claims 3-5, 7 and 16 have been cancelled. Claims 1-2, 6, 8-15 and 17-20 are pending.
Allowable Subject Matter
Claims 1-2, 6, 8-15 and 17-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 8 and 15, the closest art,  Kalki (US 2015/0370881) discloses analyzing data associated with a plurality of data objects, wherein the plurality of data objects have characteristics in n dimensions (Kalki, paragraph [0082-0083], Classification and inference techniques may be applied to access patterns of the n-dimensional cube in order to identify n-dimensional cube structures that should be cloned); determining in parallel, by the plurality of processing elements of the computer system, a plurality of groupings of the data objects, wherein each of the groupings is determined by a respective processing element of the plurality of processing elements (Kalki, paragraph [0076-0078] [0082-0083], When constructing n-dimensional cube structures for a new user who falls within the same group, this information may be reflected in various aspects of the new n-dimensional cube structure), and wherein each of the groupings has a differing number of two or more groups, wherein the differing number is determined by a group number assigned to the respective processing element, and wherein each group within one of the plurality of groupings includes data associated with at least one of the plurality of data objects (Kalki, paragraph [0082-0083]); selecting, by the computer system based on the evaluating, a particular grouping having a corresponding number of groups and a particular metric, wherein the particular metric is higher than other ones of the plurality of metrics 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Other Prior Art Made of Record
1. Mitra (US 20110246409 A1) discloses DATA SET DIMENSIONALITY REDUCTION PROCESSES AND MACHINES.
2. Masud et al. (US 20120054184 A1) disclose systems and methods for detecting a novel data class.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Point of Contact


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029. The examiner can normally be reached Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        

March 11, 2022